          Case 20-10168-rlj7 Doc 20 Filed 11/17/20                             Entered 11/17/20 12:50:28                 Page 1 of 3


 Fill in this information to identify your case:
 Debtor 1              Clint              Edward                  Hicks
                       First Name         Middle Name             Last Name

 Debtor 2            Virginia             Padgett                 Hicks
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number           20-10168-7                                                                                              Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        First Abilene Federal Credit Union                    Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2017 Ranger                                           Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        First Financial Bank NA                               Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 GMC Sierra                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        New Res-Shellpoint Mortgage                           Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    321 Hunts St                                          Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
           Case 20-10168-rlj7 Doc 20 Filed 11/17/20                      Entered 11/17/20 12:50:28                   Page 2 of 3


Debtor 1     Clint Edward Hicks
Debtor 2     Virginia Padgett Hicks                                                  Case number (if known)     20-10168-7

    Identify the creditor and the property that is collateral      What do you intend to do with the            Did you claim the property
                                                                   property that secures a debt?                as exempt on Schedule C?
    Creditor's       State Farm Bank                                    Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   729 Cherry HTS, Clyde, TX 79510                    Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Suntrust Bank                                      Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   2016 Ford Flex SEL                                 Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       Union Square Credit Union                          Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   2015 Chevrolet Camaro                              Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       VW Credit Inc                                      Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   2015 VW Passat                                     Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's       VW Credit Inc                                      Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   2015 VW Jetta                                      Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                           Will this lease be assumed?

    None.




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
           Case 20-10168-rlj7 Doc 20 Filed 11/17/20                      Entered 11/17/20 12:50:28                Page 3 of 3


Debtor 1     Clint Edward Hicks
Debtor 2     Virginia Padgett Hicks                                                  Case number (if known)   20-10168-7

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Clint Edward Hicks                             X /s/ Virginia Padgett Hicks
   Clint Edward Hicks, Debtor 1                          Virginia Padgett Hicks, Debtor 2

   Date 11/17/2020                                       Date 11/17/2020
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 3
